DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2021 has been placed in record and considered by the examiner.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-19 and 22-23 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Khawer et al. (US 20210211880 A1, with priority of PCT/US2018/044642, hereinafter ‘KHAWER’).
Regarding claim 1, KHAWER teaches a method ([0002] (Spectrum Access System) SAS is able to serve multiple private enterprise networks that include a large number of CBSDs such as base stations. (Fig. 8, [0060]) The base stations 820, 821, 830, 831 register with one of the SAS instances 805, 810 as a primary SAS instance and use the other one of the SAS instances 805, 810 as a geo-redundant secondary SAS instance.) comprising:
registering a wireless base station with a first allocation management resource (Fig. 8, [0060] In the illustrated embodiment, the base station 820 registers with the (primary) SAS instance 805 to establish an SAS service for providing wireless connectivity. (Fig. 9 block 905, [0063]) At block 905, a base station registers with a primary SAS instance and receives a channel grant indicating a channel that is granted to the base station for providing wireless connectivity. Some embodiments of the base station register with the primary SAS instance according to the method 700 shown in FIG. 7.);
in response to a trigger condition (Fig. 9 block 920, [0066] At decision block 920, the base station determines whether a predetermined number of heartbeat messages have been lost without successfully receiving a heartbeat message ... the primary SAS instance exchanging heartbeat messages. If the predetermined number of heartbeat messages have been lost, the method 900 flows to node 1. [0068] The method 1000 begins at node 1. See Fig. 10), registering the wireless base station with a second allocation management resource as a substitute to the first allocation management resource ([0055] The CBSD is not initially registered with the geo-redundant secondary SAS instance. (Fig. 10, block 1010 or block 1025, [0068]) At node 1, the base station has lost a predetermined number of heartbeat messages without successfully receiving a heartbeat message from the primary SAS instance. At block 1005, the base station transmits the next heartbeat message to the secondary SAS instance associated with the base station. The heartbeat message includes an identifier of the base station. [0069] At decision block 1010, the base station determines whether a heartbeat response has been successfully received from the secondary SAS instance. If the base station determines that the heartbeat response was successfully received, the method 1000 flows to block 1015. If the base station determines that the heartbeat response was not successfully received, the method 1000 flows to decision block 1020. [0070] Successful reception of the heartbeat response indicates that the secondary SAS instance located a record in a shared database associated with the base station (construed as a first option for registration or renewal of registration by verification with a second allocation management resource or the secondary SAS instance confirming validity of registration of the base station for SAS service). [0071] At decision block 1020, the base station determines whether a second number of consecutive heartbeat messages have been lost.  … If the base station has lost the second number of consecutive heartbeat messages, the method 1000 flows to block 1025. [0072] At block 1025, the base station de-activate and stops transmitting on the granted channel, as required by the FCC rules. The base station then re-registers with the secondary SAS instance (construed as a second option of registration with a second allocation management resource or the secondary SAS instance re-registration of the base station for SAS service)); and
continuing use of wireless resources as allocated by the first allocation management resource during and after switchover of registration of the wireless base station with the second allocation management resource ([0023] the SAS database are implemented as a first database associated with the primary SAS and a second database associated with the secondary SAS. The shared SAS database is periodically synchronized to update the records with state and channel allocation information from the primary SAS and secondary SAS. After synchronization, the shared database includes records that indicate the base stations that are currently registered with the primary SAS ... Thus, in response to a base station switching (construed as a type of request for registration or renewal of registration, see Fig. 10 block 1005) from the primary SAS to the secondary SAS, the secondary SAS can access the current state and channel allocation for the base station based on a record in the shared SAS database that is indexed by an identifier of the base station. If the secondary SAS does not identify a record based on the identifier, some embodiments of the secondary SAS trigger synchronization of the shared database and then repeat the attempt to identify the record. If the repeated attempt is successful (construed as confirming registration, see Fig. 10 block 1010 -> Yes), the base station is not required to stop its current CBRS band operation and re-register with the secondary SAS, which continues to provide the SAS service based on the information stored in the record (see Fig. 10, block 1015, construed as the continuing use of wireless resources (CBRS) as allocated by the first allocation management resource, as first option). Otherwise see Fig. 10, block 1025, [0072] At block 1025, the base station de-activate and stops transmitting on the granted channel, as required by the FCC rules. The base station then re-registers with the secondary SAS instance and receives a channel grant for operation in the CBRS band (construed as the continuing use of wireless resources (CBRS) as allocated by the first allocation management resource, as second option)).

Regarding claim 2, KHAWER teaches the method as in claim 1, wherein the first allocation management resource specifies a wireless channel for use by the wireless base station to support wireless communications in a wireless network environment (Fig. 7, [0054] the CBSD transmit a spectrum inquiry 715 to the SAS. The spectrum inquiry 715 is sent by the CBSD to the SAS to discover what channels may be available for operation in the CBRS band to provide wireless connectivity. Fig. 9, [0063] At block 905, a base station registers with a primary SAS instance and receives a channel grant indicating a channel that is granted to the base station for providing wireless connectivity. Some embodiments of the base station register with the primary SAS instance according to the method 700 shown in FIG. 7.).

Regarding claim 3, KHAWER teaches the method as in claim 1 further comprising:
at the wireless base station: i) receiving first allocation information from the first allocation management resource (Fig. 7, [0054] the CBSD transmit a spectrum inquiry 715 to the SAS. The spectrum inquiry 715 is sent by the CBSD to the SAS to discover what channels may be available for operation in the CBRS band to provide wireless connectivity. Fig. 9, [0063] At block 905, a base station registers with a primary SAS instance and receives a channel grant indicating a channel that is granted to the base station for providing wireless connectivity. Some embodiments of the base station register with the primary SAS instance according to the method 700 shown in FIG. 7); and 
ii) communicating the first allocation information to the second allocation management resource ([0023] After synchronization, the shared database includes records that indicate the base stations that are currently registered with the primary SAS ... Thus, in response to a base station switching (construed as a type of request for registration or renewal of registration, see Fig. 10 block 1005) from the primary SAS to the secondary SAS, the secondary SAS can access the current state and channel allocation for the base station based on a record in the shared SAS database that is indexed by an identifier of the base station. (Fig. 10, [0068]) At block 1005, the base station transmits the next heartbeat message to the secondary SAS instance associated with the base station. The heartbeat message includes an identifier of the base station. [0069] At decision block 1010, the base station determines whether a heartbeat response has been successfully received from the secondary SAS instance. If the base station determines that the heartbeat response was successfully received, the method 1000 flows to block 1015. If the base station determines that the heartbeat response was not successfully received, the method 1000 flows to decision block 1020. [0070] Successful reception of the heartbeat response indicates that the secondary SAS instance located a record in a shared database associated with the base station. The secondary SAS instance is therefore able to continue (at block 1015) providing the SAS service that was previously provided by the primary SAS instance based on the record).

Regarding claim 4, KHAWER teaches the method as in claim 3 further comprising:
receiving confirmation from the second allocation management resource that the first allocation information is valid for use by the wireless base station (Fig. 10, [0069] At decision block 1010, the base station determines whether a heartbeat response has been successfully received from the secondary SAS instance. If the base station determines that the heartbeat response was successfully received, the method 1000 flows to block 1015. If the base station determines that the heartbeat response was not successfully received, the method 1000 flows to decision block 1020. [0070] Successful reception of the heartbeat response indicates that the secondary SAS instance located a record in a shared database associated with the base station. The secondary SAS instance is therefore able to continue (at block 1015) providing the SAS service that was previously provided by the primary SAS instance based on the record).

Regarding claim 5, KHAWER teaches the method as in claim 1, wherein the first allocation management resource communicates first allocation information to a registration management resource prior to detection of the trigger condition ([0023] Some embodiments of the SAS database are implemented as a first database associated with the primary SAS and a second database associated with the secondary SAS. The shared SAS database (construed as the registration management resource) is periodically synchronized to update the records with state and channel allocation information from the primary SAS and secondary SAS. After synchronization, the shared database includes records that indicate the base stations that are currently registered with the primary SAS or the secondary SAS.); and
wherein the registration management resource verifies use of the wireless resources as specified by the first allocation information and provides notification of the verification to the second allocation management resource ([0023] The shared SAS database (construed as the registration management resource) is periodically synchronized to update the records with state and channel allocation information from the primary SAS and secondary SAS. After synchronization, the shared database includes records that indicate the base stations that are currently registered with the primary SAS or the secondary SAS…Thus, in response to a base station switching from the primary SAS to the secondary SAS, the secondary SAS can access the current state and channel allocation for the base station based on a record in the shared SAS database that is indexed by an identifier of the base station. If the secondary SAS does not identify a record based on the identifier, some embodiments of the secondary SAS trigger synchronization of the shared database and then repeat the attempt to identify the record. If the repeated attempt is successful, the base station is not required to stop its current CBRS band operation and re-register with the secondary SAS, which continues to provide the SAS service based on the information stored in the record. See also Fig. 10, Block 1010 -> Yes, [0069] At decision block 1010, the base station determines whether a heartbeat response has been successfully received from the secondary SAS instance. [0070] Successful reception of the heartbeat response indicates that the secondary SAS instance located a record in a shared database associated with the base station (the registration management resource verifies use of the wireless resources as specified by the first allocation information and provides notification of the verification)).

Regarding claim 6, KHAWER teaches the method as in claim 1, wherein the trigger condition is a failure of the first allocation management resource ([0023] In response to the primary SAS becoming unavailable, the base station switches to the secondary SAS to receive the CBRS service. (Fig. 9 Block 920, [0066]) At decision block 920, the base station determines whether a predetermined number of heartbeat messages have been lost without successfully receiving a heartbeat message. ... If the predetermined number of heartbeat messages have been lost, the method 900 flows to node 1).

Regarding claim 7, KHAWER teaches the method as in claim 1 further comprising:
communicating an identity of a first wireless channel from the wireless base station to the second allocation management resource, the first wireless channel allocated to the wireless base station by the first allocation management resource (Thus, in response to a base station switching from the primary SAS to the secondary SAS, the secondary SAS can access the current state and channel allocation for the base station based on a record in the shared SAS database that is indexed by an identifier of the base station. If the secondary SAS does not identify a record based on the identifier, some embodiments of the secondary SAS trigger synchronization of the shared database and then repeat the attempt to identify the record. If the repeated attempt is successful, the base station is not required to stop its current CBRS band operation and re-register with the secondary SAS, which continues to provide the SAS service based on the information stored in the record. See also Fig. 10, Blocks 1005-1010 -> Yes, At block 1005, the base station transmits the next heartbeat message to the secondary SAS instance associated with the base station. The heartbeat message includes an identifier (construed as an indicator for the first wireless channel allocated to the wireless base station by the first allocation management resource) of the base station. … [0070] Successful reception of the heartbeat response indicates that the secondary SAS instance located a record in a shared database associated with the base station. The secondary SAS instance is therefore able to continue (at block 1015) providing the SAS service that was previously provided by the primary SAS instance based on the record).

Regarding claim 8, KHAWER teaches the method as in claim 7 further comprising:
receiving a message from the second allocation management resource indicating continued allocation of the first wireless channel to the wireless base station (Fig. 10 Block 1010 -> Yes, [0069] At decision block 1010, the base station determines whether a heartbeat response has been successfully received from the secondary SAS instance. If the base station determines that the heartbeat response was successfully received, the method 1000 flows to block 1015. [0070] Successful reception of the heartbeat response indicates that the secondary SAS instance located a record in a shared database associated with the base station. The secondary SAS instance is therefore able to continue (at block 1015) providing the SAS service that was previously provided by the primary SAS instance based on the record, e.g., using state and channel information that was synchronized with the primary SAS instance).

Regarding claim 11, KHAWER teaches the method as in claim 1 further comprising:
from the wireless base station: i) communicating a first heartbeat communication to the first allocation management resource to use a first allocated wireless channel allocated by the first allocation management resource prior to the trigger condition (Fig. 9, Block 915 prior to Block 920, [0066] At decision block 920, the base station determines whether a predetermined number of heartbeat messages have been lost without successfully receiving a heartbeat message. For example, the base station can determine whether nine consecutive heartbeat messages have been lost. If not, the method 900 flows back to block 915 and the base station continues to provide wireless connectivity on the granted channel concurrently with the base station and the primary SAS instance exchanging heartbeat messages. If the predetermined number of heartbeat messages have been lost, the method 900 flows to node 1.), and 
ii) communicating a second heartbeat communication to the second allocation management resource subsequent to the trigger condition, the second heartbeat communication communicated from the wireless base station to use the first allocated wireless channel allocated by the first allocation management resource (Fig. 10, Blocks 1005-1015, [0068]  At node 1, the base station has lost a predetermined number of heartbeat messages without successfully receiving a heartbeat message from the primary SAS instance. At block 1005, the base station transmits the next heartbeat message to the secondary SAS instance associated with the base station. The heartbeat message includes an identifier of the base station. [0069] At decision block 1010, the base station determines whether a heartbeat response has been successfully received from the secondary SAS instance. If the base station determines that the heartbeat response was successfully received, the method 1000 flows to block 1015. [0070] Successful reception of the heartbeat response indicates that the secondary SAS instance located a record in a shared database associated with the base station. The secondary SAS instance is therefore able to continue (at block 1015) providing the SAS service that was previously provided by the primary SAS instance based on the record, e.g., using state and channel information that was synchronized with the primary SAS instance).

Regarding claim 12, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Regarding claim 23, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khawer et al. (US 20210211880 A1, with priority of PCT/US2018/044642, hereinafter ‘KHAWER’) in view of Yang et al. (US20180132240, of IDS, hereinafter ‘YANG’).
Regarding claim 9, KHAWER teaches the method as in claim 1 further comprising:
at the wireless base station: receiving notification from a registration management resource in response to detection of the trigger condition ([0002] FCC rules in 47 Code of Federal Regulations (CFR) Part 96 allows sharing of the 3550-3700 MHz Citizens Broadband Radio Service (CBRS) between incumbents and other operators. The CBRS operates according to a tiered access architecture that distinguishes between incumbents, operators that have received a priority access license (PAL) … and general authorized access (GAA) operators that are authorized to implement one or more Citizens Band Service Devices (CBSDs). The SAS determines whether incumbents are present within corresponding geographical areas using an environmental sensing capability (ESC) that performs incumbent detection, …is able to serve multiple private enterprise networks that include a large number of CBSDs such as base stations. (Fig. 5, [0046]) The ESC instances 520 notify the corresponding instance of the SAS 515 in response to detecting the presence of an incumbent in a corresponding geographic area (detection of the trigger condition). The SAS 515 is then able to instruct non-incumbent devices that serve the geographic area to vacate portions of the spectrum (at the wireless base station: receiving notification from a registration management resource)).
KHAWER does not expressly disclose at the wireless base station: receiving notification from a registration management resource to register with the second allocation management resource in response to detection of the trigger condition.
In analogous art, YANG teaches at the wireless base station: receiving notification from a registration management resource to register with the second allocation management resource in response to detection of the trigger condition (Fig. 4, [0044] In response to receiving the heartbeat request (414) indicating the base station's 102 use of the source carrier frequency, and based on receiving the entry message (412) indicating that the prioritized device 110 is requesting and/or claiming the source carrier frequency, the system entity 108 may send the base station 102 a heartbeat response (416) instructing the base station 102 to vacate and/or stop communicating via the source carrier frequency…., the base station 102 may determine a switching occasion (418). [0045] After determining the switching occasion (418) …. [0049] The base station 102 may continue to send heartbeat requests (428) to the system entity 108 indicating that the base station 102 is serving and/or communicating with the user equipments 104, 106 via the target frequency. The system entity 108 (registration management resource) may respond to the heartbeat requests (428) by sending heartbeat responses (430) to the base station 102. The heartbeat responses (430) may indicate that the base station 102 may continue to serve and/or communicate with the user equipments 104, 106 via the target carrier frequency (second allocation management resource)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the switching technique of YANG to the SAS switching system of KHAWER in order to take the advantage of providing a method for switching resource while continuing to serve the user equipments to protect higher priority devices with incumbent access right (YANG: Para [0003]).

Regarding claim 10, KHAWER teaches the method as in claim 9, wherein the registration management resource provides, prior to the trigger condition, notification to the wireless base station to register with the first allocation management resource ([0002] spectrum access system (SAS), which allocates frequency bands to the operators, e.g., for CBRS within the 3550-3700 MHz band. The frequency bands are allocated to the CBSDs (notification to the wireless base station to register with the first allocation management resource) associated with the operators within particular geographical areas and, in some cases, during particular time intervals. The SAS determines whether incumbents are present within corresponding geographical areas using an environmental sensing capability (ESC) that performs incumbent detection. (Fig. 5, [0046]) The ESC instances 520 notify the corresponding instance of the SAS 515 in response to detecting the presence of an incumbent in a corresponding geographic area (detection of the trigger condition). The SAS 515 is then able to instruct non-incumbent devices that serve the geographic area to vacate portions of the spectrum. See also Fig. 7 registration response 710 and Fig. 9 Block 905 Register Base Station with Primary SAS (indicating notification for registration prior to trigger condition)).

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 9.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
KHAWER et al. (US 20210234964 A1), describing A FLEXIBLE CHARGING MECHANISM FOR SHARED SPECTRUM USAGE
Mueck et al. (US 20180279316 A1), describing SAS INTERFERENCE MITIGATION OPTIONS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413